Citation Nr: 0124381	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of Section 1318, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active military service from May 1942 to 
August 1946, from September 1950 to February 1951, and from 
February 1951 to July 1952.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's claims.

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-
are inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.

The appellant also appealed the part of the August 2000 RO 
decision that denied her claim for nonservice-connected death 
pension benefits.  However, after the issuance of the 
statement of the case, the appellant did not submit a timely 
substantive appeal, perfecting the appeal of that latter 
claim, and such was acknowledged by her service 
representative in written argument dated in July 2001.  
Accordingly, that issue is not currently in appellate status.  
See 38 C.F.R. § 20.302(b); Roy v. Brown, 5 Vet. App. 554 
(1993).

REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the appellant with the development of her claim.

The VCAA now mandates specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, delineates a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and provides for an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Act establishes very 
specific requirements for giving notice to claimants of 
required information and evidence.  38 U.S.C.A. §§ 5103-
5103A.  After receiving an application for benefits, VA is 
required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records, and describe any further action 
which VA will take.  If the records sought are Federal 
department or agency records, VA must continue its efforts 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain them would be futile.

The appellant is seeking service connection for the cause of 
the veteran's death.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by a veteran's active service, or for a disability 
which is proximately due to, or the result of, a service-
connected disability.  See 38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2001).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

At the time of his death, the veteran was in receipt of 
service connection for major depression, evaluated as 100 
percent disabling, residuals of a fracture of the left fifth 
metacarpal, at a noncompensable rate, and for bilateral 
otitis media, also at a noncompensable rate.  In support of 
her claim, the appellant submitted a certified copy of the 
veteran's Certificate of Death issued by the City of Houston, 
Texas, reflecting that he died of a blast crisis due to acute 
myeloid leukemia.  It was noted in the death certificate that 
the veteran died at the M. D. Anderson Cancer Center in 
Conroe, Texas.  However, the veteran's terminal hospital 
records are not in the claims file.  The Board finds that the 
RO must obtain this relevant medical evidence.  Id.

Also, in light of the change in the law, the RO should review 
the claims file and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.
 
In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  After obtaining any necessary 
authorization, the RO is requested to 
obtain photocopies of the medical records 
relating to the veteran's terminal 
hospitalization at the M. D. Anderson 
Cancer Center at 1315 Winchester, Conroe, 
Texas, 77385.

2.  The RO is also requested to contact 
the appellant and have her identify 
(names, addresses, and dates) any other 
sources of treatment for the veteran's 
acute myeloid leukemia or service-
connected major depression.  After 
obtaining any necessary authorization(s), 
the RO should attempt to secure copies of 
any identified records not already in the 
claims file, and associate them with the 
record.  38 C.F.R. § 3.159 (2001).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

4.  Thereafter, the claims file must be 
referred to an appropriate VA physician 
for the purpose of obtaining an opinion 
as to whether it is at least as likely as 
not that the veteran's fatal myeloid 
leukemia began during service or within 
one year following service, is in any way 
related to service, or was caused or 
aggravated by his service-connected 
disorder psychiatric disorder. 

5.  Thereafter, the RO is requested to 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If the claim remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the VCAA and its implementing 
regulations, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
she is notified.  





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


